COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
                                                                  No. 08-20-00223-CR
  IN RE:                                          §

                                                  §         AN ORIGINAL PROCEEDING
  AERIELLE KILGORE,
                                                  §              IN HABEAS CORPUS
  RELATOR.                                        §

                                        JUDGMENT

       The Court has considered this cause on the Relator’s petition for writ of habeas corpus

against the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso, Texas, and

concludes that Relator’s petition for writ of habeas corpus should be denied. We therefore deny

the petition for writ of habeas corpus, in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 7TH DAY OF DECEMBER, 2020.

                                              YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.